Citation Nr: 1020445	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-11 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent prior to November 13, 2008 and in excess of 70 
percent since November 13, 2008  for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 2000 to August 
2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In a May 2008 rating decision, the RO 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned an initial 10 percent disability rating 
effective August 9, 2006.  In an August 2008 rating decision, 
the RO denied service connection for a right knee condition.

In a January 2009 rating decision, the RO assigned a 70 
percent rating for PTSD effective November 13, 2008.  As a 
higher rating is available for the disability prior to and 
since November 13, 2008, the claim is still before the Board.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The issue of entitlement to service connection for a dental 
condition has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further development is needed on each 
claim on appeal prior to appellate review.

As regards the claim for service connection for a right knee 
disability, the Veteran's service treatment records do not 
reflect any complaint, treatment, or diagnosis of a right 
knee disorder.  Likewise, an April 2007 VA examination 
report, completed eight months after separation from service, 
also reflects no complaints of a right knee disorder.  

However, the record reflects that the Veteran has had 
problems with his right knee since separation from service.  
The above examination report reflects that x-rays of the 
knees had been ordered by the Veteran's primary care 
physician and taken that day; they, however, revealed no 
acute findings in either knee.  A VA treatment note dated two 
days later reflects complaints of severe bilateral knee pain.  
A January 2008 VA treatment note reflects complaints of 
chronic bilateral knee achiness for the past several months - 
right worse than left, a report of a December 2007 MRI of the 
right knee showing a small amount of fluid in the joint and 
suprapatellar bursa, and a diagnosis of right knee bursitis.  
Thus, although not diagnosed until January 2008, the record 
indicates that the Veteran had symptoms of a right knee 
disability within a year of separation from service.  

During a December 2009 VA examination for a left knee 
disability, the Veteran stated that he had been an air 
evacuation medic in service and developed pain in his knees.  
He denied any injury or trauma but noted that the job 
required a lot of time bending, squatting, lifting, and 
riding on airplanes with a lot of vibration.  He added that 
he was not seen in service for fear of losing his job.  After 
examination, a diagnosis of left knee bursitis was made.  The 
examiner then related the left knee bursitis to service.  
Based on this examination report, the RO granted service 
connection for left knee bursitis.

Although a disability of the right knee was not diagnosed 
until January 2008, the record reflects a continuity of 
symptomatology from as early as April 2007, just eight months 
after separation from service.  Further, given the above 
examiner's opinion establishing a link between the Veteran's 
left knee bursitis and service, the Board observes that the 
evidence indicates that the Veteran's right knee bursitis may 
also be related to service.  Thus, the RO should arrange for 
the Veteran's claims file to be reviewed by the examiner who 
prepared the December 2009 VA examination report to obtain a 
supplemental opinion on the nature and etiology of the 
Veteran's right knee bursitis.

As regards the claim for a higher initial disability rating 
for PTSD, the Board observes that additional pertinent 
evidence has been added to the claims file since the issuance 
of the July 2009 supplemental statement of the case (SSOC).  
This evidence consists of a December 2009 VA PTSD examination 
report and VA treatment notes through August 2009.  Although 
the evidence was added to the claims file after the issuance 
of the SSOC and prior to certification of the appeal and 
transfer of the records to the Board, the RO has not issued 
an SSOC considering this additional evidence.  Thus, the 
appeal must be remanded for the issuance of an SSOC.  See 38 
C.F.R. §§ 19.31, 19.37 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the December 
2009 VA examination report (or a suitable 
substitute if that examiner is 
unavailable) for the purpose of obtaining 
a supplemental opinion that addresses the 
nature and etiology of the Veteran's right 
knee bursitis.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's right knee bursitis had its 
onset in service or is otherwise related 
to service.  A complete rationale should 
be given for all opinions and conclusions.

2.  Thereafter, the RO should readjudicate 
the claims, with consideration of all 
additional evidence added to the claims 
file since the issuance of the July 2009 
SSOC.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


